Name: 2010/171/: Commission Decision of 22 March 2010 amending Annex I to Decision 2009/177/EC as regards surveillance programmes for Ireland and Hungary and the disease-free status of Ireland for certain aquatic animal diseases (notified under document C(2010) 1625) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  European construction;  fisheries;  agricultural activity
 Date Published: 2010-03-23

 23.3.2010 EN Official Journal of the European Union L 75/28 COMMISSION DECISION of 22 March 2010 amending Annex I to Decision 2009/177/EC as regards surveillance programmes for Ireland and Hungary and the disease-free status of Ireland for certain aquatic animal diseases (notified under document C(2010) 1625) (Text with EEA relevance) (2010/171/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular the first subparagraph of Article 44(1) and Article 49(1) thereof, Whereas: (1) Commission Decision 2009/177/EC of 31 October 2008 implementing Council Directive 2006/88/EC as regards surveillance and eradication programmes and disease-free status of Member States, zones and compartments (2) sets out a list of Member States, zones and compartments subject to approved surveillance programmes, with regard to one or more of the non-exotic diseases listed in Part II of Annex IV to Directive 2006/88/EC (non-exotic diseases). Decision 2009/177/EC also sets out a list of Member States, zones and compartments declared disease-free with regard to one or more of those diseases. (2) Part A of Annex I to Decision 2009/177/EC sets out the list of Member States, zones and compartments subject to approved surveillance programmes and Part C of that Annex sets out the list of Member States, zones and compartments declared disease-free with regard to one or more non-exotic diseases. (3) Ireland and Hungary have submitted to the Commission applications for the approval of multiannual surveillance programmes as regards Koi herpes virus (KHV) disease. Those programmes comply with the requirements for approval laid down in Directive 2006/88/EC and Decision 2009/177/EC. Accordingly, they should be approved and included in the list in Part A of Annex I to Decision 2009/177/EC. (4) The whole territory of Ireland, except Cape Clear Island, is currently listed in Part C of Annex I to Decision 2009/177/EC as declared disease-free for viral haemorrhagic septicaemia (VHS). Ireland has notified to the Commission a declaration of freedom from that disease for Cape Clear Island. That declaration was added to the agenda of the meeting of the Standing Committee on the Food Chain and Animal health on 12 January 2010. The declaration complies with the requirements for a declaration of freedom of disease laid down in Directive 2006/88/EC and Decision 2009/177/EC. Accordingly, the whole territory of Ireland should be declared free of VHS. Part C of Annex I to Decision 2009/177/EC should be amended accordingly. (5) Decision 2009/177/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2009/177/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 March 2010. For the Commission John DALLI Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 63, 7.3.2009, p. 15. ANNEX Annex I is amended as follows: 1. Part A is replaced by the following: PART A Member States, zones and compartments subject to approved surveillance programmes Disease Member State ISO Code Geographical demarcation of the area under a surveillance programme (Member State, zones or compartments) Viral haemorrhagic septicaemia (VHS) Infectious haematopoietic necrosis (IHN) Koi herpes virus (KHV) disease Ireland IE Whole territory Hungary HU Whole territory Infectious salmon anaemia (ISA) Infection with Marteilia refringens Infection with Bonamia ostreae White spot disease 2. Part C is replaced by the following: PART C Member States, zones and compartments declared disease-free Disease Member State ISO Code Geographical demarcation of the disease-free area (Member State, zones or compartments) Viral haemorrhagic septicaemia (VHS) Denmark DK The water catchment and the coastal areas of:  Hansted Ã  HovmÃ ¸lle Ã  GrenÃ ¥  TreÃ ¥  Alling Ã  Kastbjerg  Villestrup Ã  Korup Ã  SÃ ¦by Ã  Elling Ã  Uggerby Ã  Lindenborg Ã  Ãster Ã  Hasseris Ã  Binderup Ã  VidkÃ ¦r Ã  Dybvad Ã  BjÃ ¸rnsholm Ã  Trend Ã  Lerkenfeld Ã  Vester Ã  LÃ ¸nnerup med tillÃ ¸b  FiskbÃ ¦k Ã  Slette Ã  BredkÃ ¦r BÃ ¦k  VandlÃ ¸b til Kilen  ResenkÃ ¦r Ã  KlostermÃ ¸lle Ã  Hvidbjerg Ã  Knidals Ã  Spang Ã  Simested Ã  Skals Ã  Jordbro Ã  FÃ ¥remÃ ¸lle Ã  Flynder Ã  Damhus Ã  Karup Ã  GudenÃ ¥en  HalkÃ ¦r Ã  StorÃ ¥en  Ã rhus Ã  Bygholm Ã  Grejs Ã  Ãrum Ã Ireland IE Whole territory Cyprus CY All continental areas within its territory Finland FI All continental and coastal areas within its territory, except: 1. the Province of Ã land; 2. the municipalities of Uusikaupunki, PyhÃ ¤ranta and Rauma Sweden SE Whole territory The United Kingdom UK All continental and coastal areas within Great Britain, Northern Ireland, Guernsey, the Isle of Man and Jersey Infectious haematopoietic necrosis (IHN) Denmark DK Whole territory Ireland IE Whole territory Cyprus CY All continental areas within its territory Finland FI Whole territory Sweden SE Whole territory The United Kingdom UK All continental and coastal areas within Great Britain, Northern Ireland, Guernsey, the Isle of Man and Jersey Koi herpes virus (KHV) disease Infectious salmon anaemia (ISA) Belgium BE Whole territory Bulgaria BG Whole territory Czech Republic CZ Whole territory Denmark DK Whole territory Germany DE Whole territory Estonia EE Whole territory Ireland IE Whole territory Greece EL Whole territory Spain ES Whole territory France FR Whole territory Italy IT Whole territory Cyprus CY Whole territory Latvia LV Whole territory Lithuania LT Whole territory Luxembourg LU Whole territory Hungary HU Whole territory Malta MT Whole territory Netherlands NL Whole territory Austria AT Whole territory Poland PL Whole territory Portugal PT Whole territory Romania RO Whole territory Slovenia SI Whole territory Slovakia SK Whole territory Finland FI Whole territory Sweden SE Whole territory United Kingdom UK All continental and coastal areas within Great Britain, Northern Ireland, Guernsey, the Isle of Man and Jersey except South West Shetland Islands Infection with Marteilia refringens Ireland IE The whole territory The United Kingdom UK The whole coastline of Great Britain. The whole coastline of Northern Ireland. The whole coastline of Guernsey and Herm. The coastal area of the States of Jersey: the area consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low-water mark of the Island of Jersey. The area is situated in the Normano-Breton Gulf, on the south side of the English Channel. The whole coastline of the Isle of Man. Infection with Bonamia ostreae Ireland IE The whole coastline of Ireland, except: 1. Cork Harbour; 2. Galway Bay; 3. Ballinakill Harbour; 4. Clew Bay; 5. Achill Sound; 6. Loughmore, Blacksod Bay; 7. Lough Foyle; 8. Lough Swilly. The United Kingdom UK The whole coastline of Great Britain, except: 1. the south coast of Cornwall from the Lizard to Start Point; 2. the coast of Dorset, Hampshire and Sussex from Portland Bill to Selsey Bill; 3. the area along the coast of North Kent and Essex from North Foreland to Felixstowe; 4. the area along the coast in south-west Wales from Wooltack Point to St Govans Head, including Milford Haven and the tidal waters of the East and West Cleddau river; 5. the area containing the waters of Loch Sunart east of a line drawn south-south-east from the northernmost tip of Macleans Nose to Auliston Point; 6. the area containing West Loch Tarbert north east of a line drawn east south east at Ardpatrick Point NR 734 578 to North Dunskeig Bay at NR 752 568. The whole coastline of Northern Ireland, except: 1. Lough Foyle; 2. Strangford Lough. The whole coastline of Guernsey, Herm and the Isle of Man. The coastal area of the States of Jersey: the area consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel. White spot disease